DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application # 17/024,328 was filed on 9/17/2020.
Claims 1-22 are subject to examination.
An IDS filed on 9/17/2020 has been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lo et al. U.S. Patent Publication # 2021/0385886 (hereinafter Lo).
With respect to claim 1, Lo teaches a device for managing data streams from multiple sources, the device comprising:
- a radio configured to scan for multiple data streams (i.e. each LE connected isochronous stream provides point-to-point isochronous communication between two connected devices) (Paragraph 74); and at least one processor configured to: 
detect an isochronous data stream (i.e. isochronous stream) from a first source device (Fig. 4 element 410/Fig. 5 element 510) (i.e. mobile device 510 connected to audio device 530 via respective wireless connection using CIS which is connected isochronous stream, wherein first CIS representing a left-ear audio stream and second CIS representing right-ear audio stream)(Paragraph 95). Furthermore, In Paragraph 77, broadcast isochronous stream streamed wherein left-ear audio may be streamed from master device to slave device and right ear audio maybe streamed from master device to slave over BIS) (Paragraph 74-75,  77-78, 84-85, 95)
 and in response to identifying a change in the isochronous data stream (Paragraph 97) while causing an audio playback from a data stream from a second source device  (Fig. 4 element 420/Fig. 5 element 520)(Paragraph 95-97, 114-116, 229-234), initiate an audio playback using the isochronous data stream (i.e. voice data received from a first microphone connected to one user’s mobile may be transmitted directly to the other user’s audio device to be heard)(Paragraph 95-97, 109-113)
With respect to claim 2, Lo teaches the device of claim 1,  wherein the data stream from the second source device is another isochronous data stream (i.e. each mobile device would be connected to their own audio device/earbuds, therefore, CIS/audio from the second mobile phone is another CIS to the second audio device/earbuds(Paragraph 110, 100-103)
With respect to claim 3, Lo  teaches the device of claim 1,  wherein the data stream from the second source device is a Bluetooth Classic Audio data stream (i.e. Bluetooth classic and LE)(Paragraph 65, 71, 114, 163).
With respect to claim 4, Lo teaches the device of claim 1, wherein the device is a mobile computing device (i.e. mobile device)(Paragraph 57) and wherein the audio playback using the isochronous data stream is initiated at a speaker of the mobile computing device (i.e. speaker of a mobile device ash the audio device in variant configurations) (Paragraph 57, 234)
With respect to claim 5, Lo teaches the device of claim 1, wherein the audio playback using the isochronous data stream is initiated at a remote device (i.e. cellphone/mobile phone) that is wirelessly paired with the device (i.e. ear buds/headphones)(Paragraph 99-102).
With respect to claim 6, Lo teaches the device of claim 1, wherein identifying the change in the isochronous data stream (i.e. audio signals) includes parsing metadata associated with the isochronous data stream and wherein the metadata indicates a change in audio language (i.e. audio signals at the first volume can be perceived contemporaneously with audio signals at the second volume by a user of the mobile device) and/or content in the isochronous data stream that has been selected by and/or is desirable to a user of the device (i.e. where the voice of main speaker can be heard contemporaneously with voice of one or more second speakers with main speaker’s voice typically set to a volume level lower than that of a commentator’s voice) (Paragraph 229-234)
With respect to claim 7, Lo teaches the device of claim 1, wherein identifying the change in the isochronous data stream includes identifying that the isochronous data stream includes an active audio stream (i.e. voice/audio signals of main speaker/commentator’s voice) (Paragraph 114-116, 229-234)
With respect to claim 8, Lo  teaches the device of claim 1, wherein the isochronous data stream is a Bluetooth LE Audio data stream and wherein the isochronous data stream includes audio data encoded using the Low Complexity Communications Codec (LC3) (Paragraph 67-68)
With respect to claim 9, Lo  teaches the device of claim 1, wherein the audio playback from the data stream from the second source device is stopped and/or muted (i.e. temporarily silence the microphone of the mobile device or audio device) prior to initiating audio playback using the isochronous data stream (i.e. selecting one or more conversation participants from the conversation)(Paragraph 240, 248-249)
With respect to claim 10, Lo teaches the device of claim 1, wherein initiating audio playback using the isochronous data stream includes mixing audio data from the isochronous data stream with audio data from the data stream from the second audio source device ( voice data received from a first microphone connected to one user’s mobile may be transmitted directly to the other user’s audio device to be heard) (Paragraph 95-97, 109-113)
With respect to claim 11, Lo teaches the device of claim 10, wherein the audio data from the isochronous data stream is played back at a louder volume than the audio data from the data stream (i.e. volume of all conversation outside the main conversation (i.e. side conversations involving eavesdropped users) is adjusted to be lower than that of the main conversation)(Paragraph 210-212, 227-234, 250)
With respect to claim 12, Lo teaches a method for managing data streams from multiple sources, the method comprising:
-scanning for, via a radio, multiple data streams (i.e. each LE connected isochronous stream provides point-to-point isochronous communication between two connected devices) (Paragraph 74);
-detecting, via at least one processor, an isochronous data stream (i.e. isochronous stream) from a first source device  (Fig. 4 element 410/Fig. 5 element 510) (i.e. mobile device 510 connected to audio device 530 via respective wireless connection using CIS which is connected isochronous stream, wherein first CIS representing a left-ear audio stream and second CIS representing right-ear audio stream)(Paragraph 95). Furthermore, In Paragraph 77, broadcast isochronous stream streamed wherein left-ear audio may be streamed from master device to slave device and right ear audio maybe streamed from master device to slave over BIS) (Paragraph 74-75,  77-78, 84-85, 95)
 identifying, via the at least one processor, a change in the isochronous data stream (Paragraph 97) while causing an audio playback from a data stream from a second source device  (Fig. 4 element 420/Fig. 5 element 520)(Paragraph 95-97, 114-116, 229-234); initiating an audio playback using the isochronous data stream in response to identifying the change  (i.e. voice data received from a first microphone connected to one user’s mobile may be transmitted directly to the other user’s audio device to be heard)(Paragraph 95-97, 109-113)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Linsky et al. U.S. Patent Publication # 2021/0279126 which in Paragraph 94, teaches establish an isochronous connection between the first wireless device and the second wireless device.
B).  El-Hoiydi et al. U.S. Patent Publication # 2021/0135704 which in Paragraph 66 teaches a scan window periodicity of 2.5s would provide for a scan duty cycle.
C).  Tong et al. U.S. Patent Publication # 2020/0359134 which in Paragraph 30, teaches wireless audio system may include an audio source, a primary wireless headphone and a secondary wireless headphone.
D).  Millington et al. U.S. Patent Publication # 2012/0117200.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453